DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of Claims 1-14 in the reply filed on 30 March 2021 is acknowledged.  Claims 15-29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 17 July 2018 and 10 September 2020 have been considered by the examiner.
Claim Objections
Claims 6-7 are objected to because of the following informalities: “then” should be “than.”  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the 

1.	Claims 1-4 and 6-14 are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by WO 2016/072966 to Birecki et al. (“Birecki”).
	With regard to Claims 1-3, Birecki teaches a 3D printing method wherein a layer of particulate material is deposited, an exothermic coalescing material comprising binding and non-binding constituents is disposed on a region of the particulate material layer, and radiant energy is supplied to selectively sinter an area of the layer of particulate material (see Abstract; FIGs. 3-4; ¶¶ [0011], [0028]-[0029], [0043]-[0048], [0072]-[0073]).  The method is repeated in order to build a 3D object (Id.).
	With regard to Claim 4, Birecki teaches provision of coalescing agent on a majority of the particulate material layer (see FIG. 5D).
	With regard to Claim 6, Birecki teaches provision of diverse compositions of particulate material for each layer (see FIG. 4; ¶ [0059]).
	With regard to Claims 7 and 11, Birecki teaches provision of diverse compositions of particulate material within a single layer (see ¶ [0062]).
	With regard to Claims 8-9, Birecki teaches applying radiant energy via digital light projection and/or scanning a build beam over a build area (see ¶¶ [0054], [0073]).
	With regard to Claim 10, Birecki teaches application or coalescing agent via one or more spray nozzles (see ¶¶ [0071], [0087]-[0091]).
	With regard to Claims 12-13, Birecki teaches sintering the completed component with infiltration of material featuring a lower melting point than that of surrounding matrix material (see ¶ [0011]).
.
2.	Claims 1, 8-10, and 14 are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by US 2017/0165865 to Joshi et al., effectively filed  21 May 2015 and originally published 26 January 2017, (“Joshi”).
	With regard to Claim 1, Joshi teaches a 3D printing method wherein a layer of particulate material is deposited, an exothermic precursor material is disposed on a region of the particulate material layer, and radiant energy is supplied to selectively sinter an area of the layer of particulate material (see Abstract; FIGs. 1-2, ¶¶ [0011]-[0013]).
	With regard to Claims 8-9, Joshi teaches scanning a build beam over the build area (see ¶ [0011]).
	With regard to Claim 10, Joshi teaches provision of materials via an array of nozzles (see ¶ [0041]).
	With regard to Claim 14, Joshi teaches sintering the completed object (see ¶¶ [0007], [0027]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
3.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Birecki.
	With regard to Claim 5, Birecki does not expressly describe the claimed operation.  To the extent that the disclosure of Birecki does not implicitly disclose such operation, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have selectively applied coalescing agent in the method of Birecki to coincide with the perimeter of the 3D object layer being printed since constructing slices of target objects is the routine principle and practice of 3D printing operations which build objects layer-by-layer.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael P Rodriguez whose telephone number is (571)270-3736.  The examiner can normally be reached on 9:00 - 6:00 Eastern M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Meeks can be reached on 571-272-1423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Michael P. Rodriguez/Primary Examiner, Art Unit 1715